Citation Nr: 1107580	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  07-21 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1953 to September 
1956.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

The Veteran's back disability did not have onset during and is 
not related to service.


CONCLUSION OF LAW

Service connection for a low back disability is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset the Board notes that the Veteran's service records 
are deemed to have been lost in a fire at the National Personnel 
Records Center (NPRC).  In such cases, the Board has a heightened 
duty to explain its decision and to carefully consider the 
benefit of the doubt rule where applicable.  Washington v. 
Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  This does not mean that there is a 
lower legal standard for proving a claim for service-connection 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be favorable 
to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The 
following analysis has been undertaken with this heightened duty 
in mind.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a).  "To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

	In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court of 
Appeals of Veterans Claims (Court) has emphasized that when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that testimony 
and to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A.  § 5107; Gilbert, 1 Vet. App. 49.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the benefit of 
the doubt is afforded the claimant.

As noted above, there are no service treatment records (STRs) for 
review as they were lost in a fire at the NPRC.  In January 2006, 
the RO notified the Veteran and asked him to provide alternative 
forms of evidence, including buddy statements, personal copies of 
STRs, statements from service medical personnel, etc.  He did not 
provide original or photocopies of his STRs or other additional 
evidence.

VA outpatient treatment records show that the Veteran was first 
treated for low back pain in September 2005 at which time he 
reported suffering low back pain on and off for years.  He did 
not state that he injured his back during service.  In fact, none 
of the treatment records show that the Veteran reported his back 
pain as having onset during service.  Further, none of the 
medical professionals relate his low back disability to his 
service.

	The Board emphasizes the fact that the first treatment for back 
pain is dated 49 years after separation from service, which 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).
	
	It is important for the Veteran to understand that even if the 
Board assumes that he somehow injured his back in service, or 
that service medical records, if located, would indicate a back 
injury in service, the post-service medical records provide 
particularly negative evidence against this claim, indicating a 
problem that began nearly one-half century after service with no 
indication of a problem related to service other than the 
Veteran's statements, which are found to be of less probative 
value than a total lack of evidence that the Veteran even had a 
back disability until decades after service.  The Veteran 
contention that he has had a back problem since service is found 
to be not credible as his statement lack very little detail 
regarding what happened in service, when he was treated, and why 
the medical records fail to indicate a problem until relatively 
recently.
	
In his notice of disagreement, the Veteran argues that VA cannot 
hold the lack of medical documentation of his back disability 
during service against him, which is correct.  However, per the 
January 2006 notice letter, VA informed the Veteran that he could 
submit alternative evidence to support his claim; however, the 
Veteran did not submit buddy statements, medical evidence, or any 
other evidence to show that his back disability had onset in 
service.  More importantly, the Veteran failed to provide even 
personal statements explaining how he injured himself during 
service.  While the Board cannot hold the lack of medical 
documentation of his back disability during service against him, 
the Board can hold against him his own statements, which provide 
a less then believable account regarding what happened to him in 
service and how this alleged injury caused a chronic back 
disability that has existed for fifty years with little evidence 
of its existence until recently.  Simply stated, the Board finds 
his narrative to be of highly limited probative value.  There is 
no nexus between service and the back disability.  His repeated 
statements that a loss of his medical records from fifty years 
ago (the Veteran himself has not kept records from 50 years ago) 
provides a basis to grant his claim does not provide a compelling 
rational for a grant of his claim based on a narrative from the 
Veteran that is, at best, weak, regarding the critical issue in 
this case: how the Veteran injured his back during service.  It 
is important for the Veteran to understand that the undersigned 
has granted cases such as this when a veteran provides a credible 
reasons for a lack of post-service evidence.  This is not such a 
situation. 

Accordingly, the Board finds that the preponderance of the 
evidence is against his service connection claim.  38 U.S.C.A. § 
5107(b).  The appeal, therefore, is denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in October 2005, January 2006, and March 2006 
that fully addressed all notice elements and was sent prior to 
the initial RO decision in this matter.  The letters informed the 
Veteran of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
The letters also informed the Veteran that he could submit 
alternative evidence to show his claimed in-service injury as his 
STRs were destroyed.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records and 
attempted to obtain private treatment records from R.H.  
Unfortunately, per a July 2006 notice, R.H. did not have any of 
the Veteran's treatment records.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran did not provide any competent and 
credible evidence that he sustained a back injury during service 
or that his back disability is in any way related to service 
(this would include his own statements regarding the alleged 
injury, which the Board finds to be, at best, weak).  He also 
failed to provide any evidence indicating that his back injury 
has been chronic since service.  Recently, the Federal Circuit 
has addressed the appropriate standard to be applied in 
determining whether an examination is warranted under this 
statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) 
and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the 
Federal Circuit held that while there must be "medically 
competent" evidence of a current disability, "medically 
competent" evidence is not required to indicate that the current 
disability may be associated with service.  Colantonio, 606 F.3d 
at 1382; Waters, 601 F.3d at 1277.  On the other hand, a 
conclusory generalized lay statement suggesting a nexus between a 
current disability and service, as in this case, would not 
suffice to meet the standard of subsection (B), as this would, 
contrary to the intent of Congress, result in medical 
examinations being "routinely and virtually automatically" 
provided to all veterans claiming service connection.  Waters, 
601 F.3d at 1278-1279. 

Thus, without evidence indicating that there may be a nexus 
between the current back disability and service, a VA examination 
is not warranted.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a back disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


